DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 references being dependent on claim 8. The examiner assumes that it actually depends on claim 7. This is an obvious typo that is readily apparent based on the amendment to claim 7.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Pub. 2004/0237374 A1) in view of Walter (US Pub. 2006/0238005 A1).
Regarding claim 1, Klein discloses a portable storage console comprising: 
a body (Fig. 1, planar supporting base 12) including: 
an upper major surface (Fig. 1, upper surface 14) including a number of storage compartments (Fig. 1, tackle box 62); 
and a lower major surface (Fig. 1, lower surface 16) opposing the upper major surface, the lower major surface including at least a first channel (Fig. 1, circular grooves 70,72);
the second channel to selectively receive a component of a first fixture to releasably mount the storage console to the first fixture (Fig. 1, circular grooves 70,72 engage with plastic pail 74);
opposing sidewalls extending between the upper and lower major surfaces (Fig. 1, sidewalls are disposed between the upper surface 14 and lower surface 16);
and opposing end walls extending between the upper and lower major surfaces (Fig. 1, end walls are disposed between the upper surface 14 and lower surface 16).
However, Klein does not disclose as taught by Walter, a first channel (Fig. 3A, groove 86) extending between the opposing sidewalls and disposed between the second channel and at least one of the opposing end walls (Fig. 3A, groove 86 extends between the walls on either side of storage tray 60), the first channel to selectively receive a component (Fig. 3A, crossbar 36) of a first fixture to releasably mount the storage console to the first fixture (Fig. 3, console 60 can be removed from the support structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable storage console of Klein to include the channel of Walter to make the console more versatile in terms of where it can be mounted.
Regarding claim 2, Klein as modified discloses the first and second channels extending into the body from the lower major surface toward the upper major surface, wherein a mouth of the second channel is flush with the lower major surface (Both the first and second channel start on the lower surface and extend up towards the upper surface).
Regarding claim 3, Klein as modified discloses the first channel having a first shape and the second channel having a second shape different from the first shape (The first channel of Walter is circular while the second channel of Klein is linear).
Regarding claim 4, Klein as modified discloses the first fixture comprising a base portion of a portable shelter (Walter, Pg. 1, [0018]: “The present invention relates to a portable shelter sled. The sled includes a base, a plurality of side walls, and a seat supported between one of the side walls and a crossbar resting on opposite end walls of the sled. The use of a crossbar to support a seat improves user access to supplies and equipment carried in the sled. The sled can also carry a pivoting frame/canopy system for providing a shelter that incorporates the sled”).
Regarding claim 5, Klein as modified discloses the first channel being linear in shape so as to comprise a linear channel (Walter, Fig. 3A, groove 86 is linear).
Regarding claim 6, Klein as modified discloses the component of the base portion comprising a support beam (Walter, Fig. 3A, crossbar 36)
Regarding claim 7, Klein as modified discloses the second fixture comprising a bucket (Fig. 1, plastic pail 74), the component of the second fixture comprising an upper rim of the bucket (Fig. 1, planar supporting base 12 is supported by plastic pail 74).
Regarding claim 8, Klein as modified discloses the second channel being arcuate in shape (Fig. 1, circular grooves 70,72 are curved) and having a radius matching a radius of the upper rim of the bucket (The circular grooves are of the same radius is as the bucket because they are configured to releasably engage with each other).
Regarding claim 9, Klein as modified discloses the second channel comprising a first arcuate segment to receive a first portion of the rim of the bucket, and a second arcuate channel to receive a second portion of the rim of the bucket opposing the first portion of the rim of the bucket (Fig. 1, second channel is comprised of two components: circular grooves 70, 72).
Regarding claim 10, Klein as modified discloses the claimed invention except for the bucket comprising a 5-gallon bucket.  It would have been an obvious matter of design choice to use of a bucket of this size because a bucket this large might be required to support the console, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Klein discloses a portable storage console comprising: 
a body (Fig. 1, planar supporting base 12) including: 
a first major surface (Fig. 1, upper surface 14) and an opposing second major surface (Fig. 1, lower surface 16); 
a number of storage compartments extending into the body from the first major surface toward the second major surface (Fig. 1, tackle box 62); 
and an arcuate channel extending into the body from the second major surface toward the first major surface, (Fig. 1, circular grooves 70,72 are curved).
However, Klein does not disclose as taught by Walter, a linear channel extending into the body from the second major surface toward the first major surface (Fig. 3A, groove 86), the linear channel to receive a portion of a base portion of a portable activity shelter so as to releasably secure the portable storage console to the shelter (Fig. 3A, groove 86 receives crossbar 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable storage console of Klein to include the linear channel 3Amendment and Responsedisposed between the arcuate channel and one of opposing first and second transverse end faces of the body as this might be the ideal location to locate the channel for securing the storage console to a base.
Klein discloses the claimed invention except for the bucket comprising a 5-gallon bucket.  It would have been an obvious matter of design choice to use of a bucket of this size because a bucket this large might be required to support the console, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Klein as modified discloses a mouth of the arcuate channel is flush with the second major surface of the body (Both the first and second channel start on the lower surface and extend up towards the upper surface).
Regarding claim 13, Klein as modified discloses the body including: 
a first longitudinal side face and an opposing second longitudinal side face extending between the first and second major surfaces (Fig. 1, planar supporting base 12 has faces that extend between upper surface 14 and lower surface 16); 
and11PATENT11585.106.101 a first transverse end face and an opposing second transverse end face extending between the first and second major surfaces and the first and second longitudinal side faces, wherein a width of the body between the first and second longitudinal side faces is less than a diameter of the 5-gallon bucket (The width of the planar supporting base 12 is less than the diameter of the bucket because the bucket extends past the base on both sides).
Regarding claim 14, Klein as modified discloses the arcuate channel comprising a first and second arcuate channel segments to receive opposing portion of the rim of the 5-gallon bucket (Fig. 1, arcuate channel is comprised of two components: circular grooves 70,72).
Regarding claim 16, Klein as modified discloses the console comprises a contiguous piece of material (There are no seams on body of the console indicating that it is made from one contiguous piece).
Regarding claim 17, Klein discloses a portable fishing storage console comprising: 
a body (Fig. 1, planar supporting base 12) including: 
a first major surface (Fig. 1, upper surface 14) and an opposing second major surface (Fig. 1, lower surface 16); 
a first longitudinal side face and an opposing second longitudinal side face extending between the first and second major surfaces (Fig. 1, planar supporting base 12 has faces that extend between upper surface 14 and lower surface 16 along the length of the console); 
and a first transverse end face and an opposing second transverse end face extending between the first and second major surfaces and the first and second longitudinal side faces (Fig. 1, planar supporting base 12 has faces that extend between upper surface 14 and lower surface 16 along the width of the console); 
a number of storage compartments extending into the body from the first major surface toward the second major surface (Fig. 1, tackle box 62);  12PATENT 11585.106.101
a first channel extending into the body from the second major surface toward the first major surface (Fig. 1, circular grooves 70,72), the first channel to receive a portion of a first device so as to releasably mount to the first device in a first mode (Fig. 1, circular grooves 70,72 releasably engage with plastic pail 74).
However, Klein does not disclose as taught by Walter, a second channel extending into the body from the second major surface toward the first major surface, the second channel to slidably receive a portion of a second device so as to mount to the second device in a second mode as (Fig. 3A, groove 86 can slidably receive crossbar 36), the first channel disposed between the second channel and one of the first and second transverse end faces (Fig. 3A, groove 86 is located between an end face of the tray and a second channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable storage console of Klein to include the channel of Walter to make the console more versatile in terms of where it can be mounted.
Regarding claim 18, Klein as modified discloses the first device comprising a sled of a portable ice fishing shelter in the first mode (Pg. 1, [0018]: “The present invention relates to a portable shelter sled. The sled includes a base, a plurality of side walls, and a seat supported between one of the side walls and a crossbar resting on opposite end walls of the sled. The use of a crossbar to support a seat improves user access to supplies and equipment carried in the sled. The sled can also carry a pivoting frame/canopy system for providing a shelter that incorporates the sled”), 
Klein as modified discloses the claimed invention except for the second device comprising a rim of a 5-gallon bucket in the second mode.  It would have been an obvious matter of design choice to use of a bucket of this size because a bucket this large might be required to support the console, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
	Applicant’s arguments filed have been fully considered but they are not persuasive. The applicant argues that it is inappropriate to modify Klein to include the channel of Walter because the channel would have to be situated in a location on the body of the device of Klein that already has sockets 42/44/50/52 located on it. The examiner believes that this is not necessarily true because the length of the console could be extended so that it could accommodate a linear channel as well as the existing sockets located on the top surface. 
Applicant modified claim 1 to include the limitation of opposing sidewalls and end walls. This limitation is taught by Klein. Applicant additionally modified claim 1 to include the limitation of a first channel extending between opposing sidewalls of the body between an end wall of the body and a second channel. However, this limitation is taught by Walter who teaches of a first channel (Fig. 3A, groove 86) disposed between another channel in the tray and an end wall. Independent claims 11 and 17 were modified similarly. 
Claim 15 is acknowledged as being cancelled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642